DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 9-12 and 21-24 are presented for examination. Claims 1-8 and 13-20 are withdrawn from consideration. The applicants are requested to cancel the withdrawn claims 1-8 and 13-20 in subsequent communication.

Oath Declaration
3. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
4.	The drawings received on 09/04/2020 are acceptable for examination purposes.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for Japanese Patent Application No. JP2019-216692, filed on November. 29, 2019.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 10/08/2020 and 07/26/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Abstract
7.	The abstract is objected to because it’s blurred. 
Applicant is reminded of the proper language and format for an abstract of the disclosure. See MPEP 608.01(b). The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as ''means'' and ''said,'' should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 

Specification
8.	The specification is objected to because it’s blurred and needs to be in a paragraphs format instead of page numbers. See MPEP 1.52 (b) (6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 9-12 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 9, the claim recites "a controller which controls, according to the number of bit data in which an error has occurred of packet data transferred in serial communication, whether to execute logging of information of the error of the packet data to the memory or stop logging of information of the error of the packet data to the memory." There is insufficient antecedent basis for this limitation in the claim. 
In regards to claim 12, the claim recites “wherein when the number of time invalid packet data which cannot be corrected by error correction is transferred consecutively is greater than or equal to a first threshold.” There is insufficient antecedent basis for this limitation in the claim, also the term “cannot be” is indefinite and not specific. Correction is required.
In regards to claim 21, the claim recites “wherein when the number of times valid packet data which can be corrected by error correction is transmitted consecutively after the first invalid packet data is greater than or equal to a second threshold.” There is insufficient antecedent basis for this limitation in the claim. The term “can be” is indefinite and not specific. The claim be corrected by changing “can be” to “are” so that the claim reads, e.g. “wherein when the number of times valid packet data which is corrected by error correction ---.” Correction is required.
In regards to claim 24, the claim recites “wherein the threshold corresponds to the number of bit data which can be corrected by an error correction code.” There is insufficient antecedent basis for this limitation in the claim. The term “can be” is indefinite and not specific. The claim be corrected by changing “can be” to “is” so that the claim reads, e.g. “wherein the threshold corresponds to the number of bit data which is corrected by an error correction code.” Correction is required.
Dependent claims 10-12 and 21-24 depend from the base claim 9 and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 9-12 and 22-24 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Go et al. (U.S. PN: 2003/0198155) "herein after as Go" in view of Kanamaru et al. (U.S. PN: 6,556,369) "herein after as Kanamaru."

As per claim 9:
Go substantially teaches or discloses a magnetic disk device comprising (see Fig. 1): a disk (see Fig. 1, optical recording medium 100); a memory (see Fig.2, a memory 104-3); and a controller (see Fig. 1, control unit 104) which controls, according to the number of bit data in which an error has occurred of packet data transferred in serial communication, whether to execute logging of information of the error of the packet data to the memory or stop logging of information of the error of the packet data to the memory (see paragraph [0042], herein the recording start/stop control unit 104-4 controls the stop and restart of the recording operation, according to the comparison result of the comparison unit 104-2. In the case of stopping the recording operation due to the generation of errors, the recording operation is stopped in a zone where the errors are not generated. The recording speed control unit 104-5 changes the speed of recording on the optical disc 100 during the recording operation).
Go does not explicitly teach a head which writes data to the disk and reads data from the disk.
However, Kanamaru in same field of endeavor teaches a head which writes data to the disk and reads data from the disk (see column2, lines 49-50, herein a head 6 for reading data from and writing data to magnetic disk 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Go with the teachings of Kanamaru by including when the first data includes an error bit, determining whether the second data includes a head which writes data to the disk and reads data from the disk..
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the head which writes data to the disk and reads data from the disk would have improved performance of the entire disk drive device.

As per claim 10:
Go teaches that wherein when the number of bit data in which an error has occurred of first packet data is greater than or equal to a threshold, the controller stops logging from first information about of an error of second packet data of the packet data transferred after the first packet data to the memory (see paragraph [0043], herein Where the number of errors generated on the optical disc 100 is equal to or greater than the reference value according to the comparison result of the comparison unit 104-2, the recording start/stop control unit 104-4 stops the recording operation in the zone where the errors are generated).

As per claim 11:
 	Go teaches that wherein when the number of bit data in which an error has occurred of third packet data transferred after the second packet data is less than the threshold, the controller starts logging of second information about an error of fourth packet transferred after the third packet data to the memory (see paragraph [0043], herein To restart the recording operation, the pickup 101 seeks the zone whose time data is stored in the memory 104-3 and pauses. The recording speed control unit 104-5 changes the recording speed in the zone where the errors are generated. For example, where it is assumed that the errors occur on the optical disc 100 during the recording operation in a 30:24:74 zone at a recording speed of 32 times, the recording speed is lowered into 28 times and the recording operation is restarted. After the recording operation is restarted, the CRC state is continuously checked in order to maintain an optimum recording speed without generating errors).

As per claim 12:
 	Go teaches that wherein when the number of time invalid packet data which cannot be corrected by error correction is transferred consecutively is greater than or equal to a first threshold, the controller stops logging from first information about an error of first packet data transferred after first invalid packet data which is last invalid packet data of the consecutive invalid packet data to the memory (see paragraph [0025], the stopping of the recording operation and the changing of the recording speed may comprise comparing the NG number detected by the CRC signal with the reference value, stopping the recording operation with respect to the optical recording medium and storing data of a time zone where the errors occur in response to the NG number being equal to or greater than the reference value, moving to the time zone where the errors occurred and preparing to restart the recording operation, and changing the recording speed in the time zone where the errors occurred and restarting the recording operation).

As per claim 22:
 	Go teaches that wherein when the number of bit data in which an error has occurred of first packet data is greater than or equal to a threshold, the controller stops logging of first information about the error of the first packet data to the memory (see paragraph [0043], herein Where the number of errors generated on the optical disc 100 is equal to or greater than the reference value according to the comparison result of the comparison unit 104-2, the recording start/stop control unit 104-4 stops the recording operation in the zone where the errors are generated. Here, the operation of the optical disc 100 is stopped at a section where the errors are not generated).

As per claim 23:
Go teaches that wherein when the number of bit data in which an error has occurred of second packet data transferred after the first packet data is less than the threshold, the controller starts logging of second information about the error of the second packet data to the memory (see paragraph [0043], herein To restart the recording operation, the pickup 101 seeks the zone whose time data is stored in the memory 104-3 and pauses. The recording speed control unit 104-5 changes the recording speed in the zone where the errors are generated. For example, where it is assumed that the errors occur on the optical disc 100 during the recording operation in a 30:24:74 zone at a recording speed of 32 times, the recording speed is lowered into 28 times and the recording operation is restarted. After the recording operation is restarted, the CRC state is continuously checked in order to maintain an optimum recording speed without generating errors).

As per claim 24:
Go teaches that wherein the threshold corresponds to the number of bit data which can be corrected by an error correction code (see paragraph [0039], herein The ENDEC 103 encodes or decodes the ATIP signals output from the RF IC 102. In particular, the ENDED 103 stores a cyclic redundancy check (CRC) state, which is included in the ATIP signals to check for the generation of errors on the optical disc 100, in an internal register (not shown) and corrects the errors).

Allowable Subject Matter
11.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112